Title: Abigail Adams to Mercy Otis Warren, 17 June 1798
From: Adams, Abigail
To: Warren, Mercy Otis


          
            Philadelphia June 17 1798
          
          You and I, my dear Madam have trod together, through one Gloomy scene, of war, havock and desolation; and we have Seen our Country rise superiour to oppression, and Despotism and take its Rank among the Nations, presenting at this period, the only spectacle, of a Free Republic, which has not been Revolutionized, by the Gormandizing and insatiable thirst of that power, which like the Grave—crys Give, Give. Whilst the departed wealth, opulence and Liberty, of Batavia, the Cruelly oppress’d Geneva, Genoa, all Itally, and the partitiond, and Barterd Venice, with the Barbarously Sacrificed Switzerland, and Bern, Cry to us with an awefull Warning voice, to behold their Fate, and secure ourselves, by a direct opposite Conduct to that, which has proved fatal to them.
          I would hope that the destroying Angel may not be commissioned to visit us in wrath, but that he may visit us on an errant of Love, to warn us against those contaminating principles and abominations, which have made all Europe one Golgotha—
          
          May the God of our Fathers protect us, and if we must be scourged, Remember Mercy for Us.
          “you observe, That Providence has deposited a high trust in the Hands of the President, and that it is optional, with him: from the confidence reposed in him, by the people; to abuse his power, or to Continue the object for which our Country, has made such costly Sacrifices.”
          Hastening to that period, which in scripture is termed the Life of Man, having every thing at stake which can render the Remnant peacefull, or the future happy, Reputation and honour, Life Liberty, and Property. is it possible to have a wish, or desire which is not interwoven with the Present and future Prosperity, freedom and independance of united America? it depends upon the people to say that they will remain a free & happy Republic.
          Permit me to transcribe a Sentance from an answer to an address, Presented by the inhabitants of the County of Otsego in the State of New York.
          “Your reliance on the good sense fortitude, and integrity of your fellow citizens, I trust will not deceive you. all depends upon these virtues. if these fail us, we are lost. our constitution and administration, all depend upon them. our Government without these aids has no power at Home, or abroad: we have no other Principle of union, or capacity of Defence”
          In an other replie, to the People of Potts Town in (Penn) are these words.
          “Your confidence, that I will not surrender the rights of the Nation, Shall not be betrayed. If the Nation were capable of such a surrender (which it is not,) some other Hand must affix the Signature to the ignominous deed”
          with these Sentiments; will my Friend Live and with these Sentiments he will like the Brave avoyer, Steigner of Bern, meet death if decreed to him—
          The stay of our Envoys in France is protracted to an allarming degree for their personal safety—and I had almost Said for our National honour. The decree of the directory respecting Neutrals and the declaration of Talleyrand, that we could only Buy it off, ought to have been the signal for the departure of our Envoys The cup of Humiliation was full, what has since happend, are its overflowings. they have Borne it! but the indignation of their Country spurns it.
          I inclose to you the last dispatch Heaven Grant, that it may be the last
          
          The testimonials in Approbation of the measures persued by the Chief Majestrate of the Union, with respect to France, which as you observe, have poured in from all quarters of the Union; are indeed an incourageing, and Gratefull reward, for his Labourious and hazardous exertions in the publick service; whilst the rising Generation, upon whom the hopes and expectations of all America is fixed, for their security, and defence are zealous, and sincere, with their profferd Lives, and fortunes. Their Fathers may be permitted to repose; having performed their Routine of active Duty, and spend the remnant of their days—in devoute Suplications for the success of their ospring.
          The President directs me to reciprocate the Kind wishes of his Friend Gen’ll Warren, and to assure him that he retains a pleasing remembrance of the past they have acted together in the defence of the Liberties of their common Country.
          Mr and Mrs otis the Elder & junr are both well, were with us last Evening. I most ardenly long for a visit to Quincy. the Green feilds, and shady Groves would be a pleasing contrast to the Brick walls, & crouded streets of Philadelphia, particuliarly so, if I could Shut out all the political clouds which darken our horizen
          with a kind remembrance to every Branch of Your Family, particuliarly the ittle Marcia / I am my dear / Madam Your Friend and Humble / servant
          
            Abigail Adams
          
        